Title: From John Adams to Amos J. Cook, 30 November 1807
From: Adams, John
To: Cook, Amos J.



Sir
Quincy November 30th. 1807

I have received the favour of your letter of the 21st. day of this month, and have complied with your request so far as to inclose with this letter, a Copy in my hand writing, of some Latin Verses, which I copied into my Pencil Book, in December 1779 from an inscription over the Door of the Cell of a Monk in Corunna in Spain.—The moral is so good, that they are worth the attention of the young Classical Gentleman under your instruction, and I should like to see a translation of them into English Verse or prose by one of your schollars. With my best Wishes for the success of your Labours and the reputation of the Academy at Fryeburg, I have the hounor to be Sir your most obedient servant

J. AdamsHere follow the Verses –
Si tibi pulchra domus, si splendida mensa, quid inde?
Si species auri, atque argenti massa, quid inde?
Si tibi sponsa decens, si sit generosa; quid inde?
Si fueris pulcher, fortis, divesve, quid inde?
Longus servorum, si serviat ordo: quid inde?
Si doceas alios in qualibet arte; quid inde?
Si rideat mundus; si prospera cuneta; quid inde?
Si Prior aut Abbas, si Rex, si Papa; quid inde?
Si rota fortunæ, te tollat ad astra; quid inde?
Annis si fœlix regnes mille; quid inde?
Tam cito praetereunt, hæc omnia, quæ nihil inde?
Sola manent Virtus, quâ glorificabimur inde:
Ergo Deo servi; quia sat tibi provenit inde,?
Quod fuisse volens in tempore quo morieris
Hoc facias juvenis, dum corpore Janus haberis
Quod nobis concedas Deus noster. Amen.
